Citation Nr: 1730042	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  14-25 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected PTSD, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b)..


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 

ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to April 1972 and from November 1974 to August 1975. 

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2011 rating decision in which the RO, inter alia, granted service connection for PTSD, and assigned a 10 percent disability rating , effective August 18, 2010.  In October 2011, the Veteran filed a notice of disagreement (NOD) with the assigned rating.  In a January 2014 rating decision, a RO Decision Review Officer (DRO) awarded a higher, initial 30 percent rating from August 18, 2010.  On the same date in January 2014, the RO issued a statement of the case (SOC) reflecting the partial grant of the benefit sought.  The RO notified the Veteran of the higher initial rating awarded in April 2014 and, in May 2014, the Veteran filed a VA form  which the RO accepted as a timely substantive appeal (in lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals). 

Although the RO has awarded a higher initial rating for PTSD, as less than the maximum available rating was awarded, the claim for a higher initial rating remained viable on appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

In April 2016, the Board denied the claim for an initial rating in excess of 30 percent for PTSD.  The Veteran appealed the Board's April 2016 decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2016, the Court granted a Joint Motion for Remand (JMR) filed by representatives for both parties, vacating the Board's and remanding the claim to the Board for further proceedings consistent with the JMR.

Regarding characterization of the appeal, and as explained below, as evidence suggests that the Veteran may be unemployable due to his service-connected PTSD, the Board has now expanded the appeal to include the matter of entitlement to a TDIU due to that disability, to include on an extra-schedular basis..  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

As for the matter of representation, the Board notes that the Veteran was previously represented by Arizona Department of Veterans Services (as reflected in a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, executed in April 2001) and a private attorney Dennis L. Peterson (as reflected in VA Form 21-22a, Appointment of Individual as Claimant's Representative, executed in October 2011).  In January 2017, the Board received a VA Form 21-22a appointing private attorney Kathy A. Lieberman as the Veteran's  representative.  The Board recognizes the change in representation.  

Also, while the Veteran previously had a paper claims file, this  appeal is now being processed utilizing the paperless, electronic  Veterans Benefits Management System (VBMS) and Virtual VA , claims processing systems. 

For reasons expressed below, the matters on appeal are , again, being remanded to the agency of original jurisdiction (AOJ). VA will notify the Veteran when further action, on his part, is required.


REMAND

In view of points raised in the Joint Motion and review of the claims file, the Board finds that further action on each of the claims on appeal is  warranted. 

In the  December 2106 Joint Motion, the parties  noted that during an August 2013 VA respiratory examination the Veteran reported that he went on Social Security disability retirement at age 50 due to a mental health condition.  He also reported during a February 2014 mental health clinic notes that he retired in 2000 after he was approved for social security.  The parties also documented that the Veteran indicated during his mental health treatment at the Prescott VA Medical Center (VAMC) that he had participated in an in-patient program at the Topeka VAMC.  The parties determined that there was no indication in the record that VA had requested the Veteran's Social Security Administration (SSA) records or the PTSD program records from Topeka VAMC,  and the Board failed to discuss VA's possible obligation to obtain these records.  Accordingly, the AOJ must attempt to obtain the Veteran's outstanding Social Security Disability records and the in-patient PTSD records.  

As for the matter of the Veteran's entitlement to a TDIU due to PTSD, as noted, the Veteran has indicated the Veteran stopped working due to mental health problems.  He has also submitted an April 2015 private vocational assessment, in which a vocational expert opined that the Veteran is precluded from securing or following a substantially gainful occupation due to his service-connected PTSD from August 2010 to the present.  As such, the Board 

In light of the foregoing, the issue of entitlement to a TDIU due to PTSD has been  reasonably raised by the record, and the Board has now expanded the appeal to include this matter.  See Rice, supra.  See also Mayhue v. Shinseki, 24 Vet. App. 273 (2011).  However, as this matter has not been adjudicated, on remand, the AOJ should-after providing the Veteran with an opportunity to file a formal claim for a TDIU, providing him with notice of what is needed to support  such a claim, undertaking  action to obtain any outstanding pertinent records, and further medical development the claim (as explained below)-initially adjudicate the claim for a TDIU due to PTSD, in the first instance.

As noted, the Veteran has submitted an opinion from a vocational expert concerning his unemployability due to PTSD.  However, the Board finds that current evaluation of  Veteran's PTSD, to include to obtain findings as to functional effects of the disability on the Veteran's disability to perform the mental acts  required for substantially gainful employment, would be helpful in resolving both the higher rating and TDIU claims on appeal.  See 38 C.F.R. § 4.16 (2016);.  See also Geib v. Shinseki, 733 F.3d 1350, 134 (Fed. Cir. 2014) and Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA)..  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.  Adjudication of the claims should include, with respect to the higher rating claim, whether staged rating of the disability is warranted, and with respect to the TDIU claim, whether the procedures prescribed 38 C.F.R. § 4.16(b) for extra-schedular consideration are invoked.

Accordingly, these matters are hereby REMANDED for the following action:

1. Request that the  Veteran complete VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  Allow him a reasonable opportunity to respond. 

2.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran to include from an in-patient PTSD program at the Topeka VAMC and from the Prescott VAMC since January 2014..  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

3.  Obtain from the SSA any pertinent disability determination(s), as well as any medical records relied upon concerning such determination(s).  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the file.

4.  Send to the Veteran and his attorney  a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical and/or employment records.

In the letter, provide the Veteran with notice as to the evidence and information necessary to substantiate a claim for a TDIU due to PTSD.  . 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

5.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination for evaluation of his PTSD, by an appropriate mental health professional.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this remand), must be made available to the designated medical professional, and the examination/opinion report should include discussion of the Veteran's documented history and lay assertions. 

All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should fully describe the functional effects of the Veteran's PTSD on his activities of daily living, to include employment.  Specifically, the examiner should comment on the functional effects of the disability on the Veteran's ability to perform the mental acts required for substantially gainful employment.

In particular, the examiner should describe what types of employment activities would be limited because of the service-connected disability, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence (to include the April 2017 private vocational assessment), and all lay assertions.  In doing so, the examiner may consider the impact/significance of associated medications (if any), as well as the Veteran's education and workplace skills, but not the Veteran's age or distinguishable impairment from any nonservice-connected disorder(s). 

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development action deemed warranted, adjudicate the claim for an initial rating in excess of 30 percent for PTSD, as well as  the claim for TDIU due to PTSD, to include on an extra-schedular basis, in light of the pertinent evidence (particularly to include all evidence added to the VBMS and Virtual VA file(s) since the last adjudication of the higher rating ) and legal authority.  

Adjudication of the claims should include, with respect to the higher rating claim, whether staged rating of the disability is warranted, and with respect to the TDIU claim, whether the procedures prescribed 38 C.F.R. § 4.16(b) for extra-schedular consideration are invoked).

9.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his attorney an  SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


